UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                         No. 95-20931



SOUTHWEST MOBILE SYSTEMS CORPORATION,

                                                    Plaintiff-Counter Defendant-Appellee,

                                              versus
STEWART & STEVENSON SERVICES, INC.,

                                                  Defendant-Counter Claimant-Appellant.



                      Appeal from the United States District Court
                          for the Southern District of Texas
                                        (CA-H-92-386)
                                          July 12, 1996


Before POLITZ, Chief Judge, JOLLY and BARKSDALE, Circuit Judges.

PER CURIAM:*

       This matter is before the court on the appeal by Stewart & Stevenson
Services, Inc., of an adverse jury verdict and the court’s award of attorneys’ fees,

and also the court's denial of their motion for attorneys' fees. Having considered

the briefs and oral arguments of counsel, and pertinent parts of the records, and



        *
           Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
finding no reversible error, we AFFIRM.




                                      2